Citation Nr: 1023701	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  06-22 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for posttraumatic stress 
disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a right foot 
disability, to include degenerative joint disease.

3.  Entitlement to service connection for a right foot 
disability, to include degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from September 1960 to October 1966.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Seattle, Washington, Regional Office (RO) of the United 
States Department of Veterans Affairs.  The RO reopened a 
previously denied claim of service connection for a right 
foot disability, but denied the claim on the merits.  A 
previously denied claim of service connection for PTSD was 
not reopened.

The Veteran testified at a June 2009 hearing before a 
Decision Review Officer (DRO) at the RO; a transcript of that 
hearing is associated with the claims folder.

The issue of service connection for a right foot disability, 
to include degenerative joint disease, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Service connection for PTSD was denied in a March 2003 
rating decision on the grounds that there was no current 
diagnosis of PTSD and no verified stressor event; the 
decision was not appealed, and became final in March 2004.

2.  Evidence received since March 2003 relates to an 
unestablished fact, but has already been considered by agency 
decision makers, is cumulative and redundant of evidence 
already of record, and does not raise the reasonable 
possibility of substantiating the claim.

3.  Service connection for a right foot disability was denied 
in a March 2003 rating decision on the ground that no nexus 
between service and current disability was shown; the 
decision was not appealed and became final in March 2004.

4. Evidence received since March 2003 has not previously been 
considered by agency decision makers, is not cumulative or 
redundant of evidence already of record, relates to an 
unestablished fact, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for reopening a previously denied claim of 
service connection for PTSD have not been met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

2.  The criteria for reopening a previously denied claim of 
service connection for a right foot disability have been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In cases involving reopening a previously denied claim, the 
notice must inform the Veteran of the evidence and 
information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The RO provided the appellant with notice in November 2007, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in an 
April and September 2009 supplemental statements of the case, 
following the provision of notice.  The appellant has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  
While the Veteran has indicated the existence of Social 
Security Administration records, the January 2000 unfavorable 
decision contained in the claims file establishes that those 
records are not relevant to the decisions rendered here, and 
need not be obtained and associated with the claims file.  
Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  They 
involved only orthopedic problems, not psychiatric 
complaints.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  New and Material Evidence

Rating actions from which an appeal is not timely perfected 
become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A 
final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

A.  PTSD

Service connection for PTSD was most recently denied in a 
March 2003 rating decision; the RO found that there was no 
current diagnosis of PTSD, nor was there evidence of a 
verified stressor event in service.

Since March 2003, the Veteran has submitted additional copies 
of treatment records from the VA medical center in 
Washington, DC; repeated utterances of stressor allegations 
involving his service as an dental surgery assistant in 
Hawaii; private treatment records from various podiatrists 
and orthopedists; and copies of service treatment records.  
On the Veteran's behalf, VA has obtained VA treatment records 
from all VA facilities identified in the record or by the 
Veteran.  The Veteran has also offered personal testimony at 
a June 2009 DRO hearing.

The Veteran's reports of stressor events, revolving around 
his experiences in Hawaii while serving as a dental surgical 
assistant, are the same as those considered in March 2003.  
Similarly, the reports of a mental health evaluation at the 
Washington, DC, VA medical center were of record and 
considered in March 2003.  These items are therefore not new, 
and cannot support reopening of the previously denied claim 
of service connection for PTSD.

VA treatment records from Portland, Walla Walla, and Palo 
Alto are new, in the sense that they were not of record at 
the time of the March 2003 decision.  However, they are not 
material.  These records show no psychiatric treatment ort 
consultations, and do not reveal any current psychiatric 
diagnoses.  Informal screenings for depression and PTSD are 
negative.  Private medical records focus on orthopedic 
complaints, and do not address any possible psychiatric 
complaints or diagnoses.  At the June 2009 hearing, the 
Veteran denied receiving any current psychiatric treatment, 
and even failed to describe any current symptomatology.  
"No, I'm not crazy," was his response when asked about 
current problems and treatment.  These items, while new, are 
not material.  They do not address the unestablished fact of 
a nexus to service, and they raise no reasonable possibility 
of substantiating the claim.  The evidence received since 
March 2003 is in fact against the Veteran's claim.  

Accordingly, reopening of the previously denied claim of 
service connection for PTSD is not warranted.

There is no need in this case to recharacterize the claim as 
one for a generalized psychiatric disorder to include PTSD.  
The evidence of record contains no objective or subjective 
evidence of any chronic psychiatric disorder; when evaluated 
in Washington, doctors stated that the Veteran's complaints 
of depression were acute symptoms in response to current 
psychosocial stressors.

B.  Right Foot Disability

Although the RO reopened the previously denied claim of 
service connection for a right foot disability in the August 
2005 decision on appeal, the Board is obligated to first 
consider whether new and material evidence had been presented 
before the merits of claim can be considered.  The Board can 
make an initial determination as to whether evidence is "new 
and material."  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).
Service connection for a right foot disability was denied in 
an unappealed March 2003 rating decision on the ground that 
there was no nexus to service shown.  The RO found that a 
right foot injury and treatment had occurred after service.
Since March 2003, the Veteran has submitted medical opinions 
from two private doctors which indicate the possibility of a 
nexus between the Veteran's in-service complaints of foot 
pain due to improperly fitted shoes.  These opinions were not 
previously considered by VA, and hence are new.  They are 
material in that they address the unestablished fact of a 
nexus to service, and raise the reasonable possibility of 
substantiating the claim.  The claim was therefore properly 
reopened by the RO.

ORDER

New and material evidence not having been received, the 
previously denied claim of service connection for PTSD is not 
reopened, and the appeal is denied.

New and material evidence having been received, the 
previously denied claim of service connection for a right 
foot disability, to include degenerative joint disease, is 
reopened.  To this extent only, the appeal is granted.


REMAND

Remand is required for compliance with VA's duty to assist 
the Veteran in substantiating his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Veteran has informed VA, through submission of a copy of 
the January 2000 unfavorable decision, that he had applied 
for SSA disability benefits based, in part, on a right foot 
disability.  Although his application was denied, the 
processing of his claim generated potentially relevant 
records.  VA is obligated to make efforts to obtain those 
records until they are associated with the file, or can be 
certified as unavailable.  38 C.F.R. § 3.159(c)(2).

The RO did contact SSA in June 2005; SSA responded that the 
Veteran's folder was at a local office in Salem, Oregon.  The 
local address and contact information were provided.  The RO 
properly followed up on this information, and contacted the 
local office via fax.  It does not appear that any response 
was received.

In August 2008, the RO renewed its request for SSA records 
with the National Records Office.  SSA responded that the 
medical records requested could not be provided because, 
"There are no medical records.  The person did not file for 
disability benefits.  OR, the person filed for disability 
benefits but no medical records were obtained."  This 
response clearly contradicts the June 2005 information, and 
is directly at odds with the discussion of medical evidence 
contained in the January 2000 decision.

On remand, VA must undertake all required efforts to obtain 
the Veteran's SSA file and associated medical records.

Further, a VA examination, with medical opinion regarding the 
etiology of the current right foot disability, is required.  
An examination was performed in November 2008, and the 
examiner opined that the current foot problems were unrelated 
to service.  In so opining, however, the doctor improperly 
ignored the competent lay evidence of continuous right foot 
problems since service.  The doctor must consider both the 
absence of documented medical treatment and the Veteran's 
subjective reports of pain since service.  The examiner must 
also address the stated opinion of Dr. RAA that current foot 
problems "clearly began with military service" when the 
Veteran wore improperly fitted shoes for several years and 
did not obtain recommended orthotics.

Accordingly, the case is REMANDED for the following action:

1. Contact SSA and request copies of all 
supporting documentation related to the 
January 2000 unfavorable decision.  
Efforts must continue until the records 
are obtained, or are certified as 
unavailable.  If unavailable, SSA must 
provide an explanation in light of the 
June 2005 instructions on obtaining them.

2. Schedule the Veteran for a VA foot 
examination.  The claims folder must be 
reviewed in conjunction with the 
examination.  The examiner should identify 
all current diagnoses of the right foot, 
and should opine as to whether any 
diagnosed disability is at least as likely 
as not related to the Veteran's military 
service.  The role, if any, of improperly 
fitted shoes in causing or aggravating the 
current condition and the opinion of Dr. 
RAA must be specifically addressed.

3.  Review the claims file to ensure that 
the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then, readjudicate 
the claim on appeal.  If the benefit 
sought remains denied, issue an SSOC and 
provide the appellant and his 
representative an appropriate period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


